247 S.W.3d 608 (2008)
Jamel DIZER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89239.
Missouri Court of Appeals, Eastern District, Division One.
March 18, 2008.
Craig Allan Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Jamel Dizer appeals from the judgment of the Circuit Court of the City of St. Louis, the Honorable Joan L. Moriarty presiding. A jury convicted Dizer of two counts, of forcible sodomy and one count of false imprisonment. The court sentenced him to concurrent sentences of life imprisonment for the sodomy charges and one year in prison for false imprisonment. This Court affirmed in State v. Dizer, 119 S.W.3d 156 (Mo.App. E.D.2003). Dizer filed a timely motion for post-conviction relief under Missouri Supreme Court Rule 29.15, which the motion court denied.
Dizer's sole point on appeal alleges his counsel was ineffective for making what Dizer considered to be improper concessions during opening and closing argument. The motion court found that counsel's arguments were part of a reasonable trial strategy.
We have reviewed the briefs and the record on appeal, and we conclude the motion court's findings were not clearly erroneous. We believe a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.